DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 6/2/22.
Claims 1, 2, 4-15, 17, and 18 are pending and have been examined on the merits.  Claims 3 and 16 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/2/22 has been entered.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishore et al. (WO 2011/153378).
Regarding Claim 18:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore discloses a food compositions and pharmaceuticals [pg. 53]. 
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 18 has been considered regarding its disclosure of the steviol glycoside in a pharmaceutical.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore et al. (WO 2011/153378) in view of Markysyan (US 2014/0030381) as evidenced by Kren “Glycoside v Aglycon: The Role of Glycosidic Residue in Biological Activity” Jan 2008 .
Regarding Claims 1 and 12: Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract; pg. 29; pg. 51, lines 15-31].  Kishore discloses that the source of the steviol can be plants, plant cells, or microorganisms [pg. 54, lines 27-31].  Kishore discloses the separation of the steviol glycoside from the recombinant microorganism [pg. 72].
Kishore does not disclose producing from the steviol glycoside, a water soluble alpha-glycosyl stevioside with at least one glucosyl residue; Kishore does not disclose further hydrolyzing the water soluble alpha-glycosyl stevioside.
Markysyan discloses producing glucosylated derivatives of steviol glycosides from steviol glycoside [0039; abstract].  Markysyan discloses producing α-glycosyl stevioside and then further hydrolyzing the produced α-glycosyl stevioside with beta-amylase, alpha-amylase or glucoamylase to reduce the number of residue chains [0053; 0054; abstract].  Kren teaches that glycosylation increases water solubility and that glycosides are water soluble [Introduction; pg. 2595;]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kishore to include the steps of producing a water soluble alpha-glycosyl stevioside with at least one glucosyl residue and further hydrolyzing the water soluble alpha-glycosyl stevioside as in Markysyan since Markysyan discloses that the process removal of the of residues helps deliver a desired level of sweetness without sacrificing quality of flavor [0018-0020].
Regarding Claim 2: Kishore discloses as discussed above in claim 1.  Markysyan discloses purification methods via desalting, or decolorizing using activated carbon or membrane filtration [0055].  It would have been obvious to purify the terpenoid glycoside of modified Markysyan in order to obtain a more purified form of the finished product.
Regarding Claim 4:  Kishore as modified discloses as discussed above in claim 1.  Kishore discloses that the microorganisms produce an enzyme which is a biocatalyst [pg. 19].  
Regarding Claim 5:  Kishore as modified discloses as discussed above in claim 1.  Kishore discloses that the microorganisms produce an enzyme which is a biocatalyst [pg. 19].  
Regarding Claim 6: Kishore discloses as discussed above in claim 1.  Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].  Kishore discloses that the modification can occur in a recombinant microorganism [pg. 3, lines 9-34]. 
Regarding Claim 7: Kishore discloses as discussed above in claim 1.  Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].  Kishore discloses that the modification can occur outside of a recombinant microorganism in the medium [pg. 3, lines 9-34]. 
Regarding Claim 8: Kishore discloses as discussed above in claim 1. Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].  Kishore discloses that the steviol glycoside can be excreted by the microorganism modification can occur outside of a recombinant microorganism in the medium [pg. 3, lines 9-34; pg. 4, 1-10].  Excretion is indicative of the steviol glycoside being on the surface of the recombinant microorganism. 
Regarding Claim 9: Kishore discloses as discussed above in claim 1.  Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].    Kishore discloses that the modification can occur outside of a recombinant microorganism in the medium [pg. 3, lines 9-34].
Regarding Claims 10 and 11:  Kishore as modified discloses as discussed above in claim 1. 
Kishore does disclose wherein step (b) occurs by contacting a-glycosyl derivative of terpenoid glycoside with at least one biocatalyst (claim 10).
Kishore does not wherein step (b) occurs by contacting a-glycosyl derivative of terpenoid glycoside with at least one enzyme (claim 11).
Markysyan an enzyme which is a biocatalyst [abstract].
It would have been obvious to one of ordinary skill in the art to modify the method of Kishore to include the step of hydrolyzing the α-glycosyl as in Markysyan in order to produce a terpenoid glycoside.
Regarding Claim 13:  Kishore as modified discloses as discussed above in claim 1.  Kishore does not disclose wherein the terpenoid glycoside is selected from the group consisting of Luo Han Guo extract, mogrol glycosides, mogrosides, mogroside I, mogroside II, mogroside II B, mogroside II E, mogroside III, mogroside III A2, mogroside IV, mogroside V, mogroside VI, neomogroside, grosmomoside I, siamenoside I, 7-oxo-mogroside II E, 11-oxo-mogroside Al, 11-deoxy-mogroside III, 11-oxomogroside IV A, 7-oxo-mogroside V, 11-oxo-mogroside V, as well as any other mogrol glycoside(s) found in Siraitia grosvenorii plant and mixtures thereof.
Markysyan discloses that steviol glycosides may be replaced by mogrosides, Luo Han Guo and other glycosides [0037].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Kishore to include the terpenoid glycosides that are mogrosides, Luo Han Guo and other glycosides of Markysyan in order to provide the Luo Han Guo and other glycosides and to produce additional natural sweeteners.
Regarding Claim 14:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].   Kishore discloses the inclusion as a food ingredient.  
Kishore does not disclose a flavoring ingredient containing at least of the Markush grouping flavors as recited.
  Markysyan discloses a flavor composition which can be orange, fruity, banana, grape, pear, pineapple, bitter almond, cola, cinnamon, sugar, cotton candy, and vanilla flavors [0063]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the terpenoid glycoside of Kishore in the flavor composition of modified Markysyan in order to increase the sweetening and flavoring power of the flavors.
Regarding Claim 15:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore does not disclose an additional food ingredient containing at least of the Markush grouping flavors as recited.
Markysyan discloses food ingredients that include flavors, acidulants, organic and amino acids, coloring agents, bulking agents, modified starches, gums, texturizers, preservatives, antioxidants, emulsifiers, stabilizers, thickeners, gelling agents [0064]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the terpenoid glycoside of modified Kishore with the food ingredients of Markysyan in order to increase the sweetness of the compositions.
Regarding Claim 17:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore discloses a food compositions and pharmaceuticals [pg. 53]. 
Kishore does not explicitly disclose cosmetics.
Markysyan discloses a cosmetic containing glycosylated glycosides [0079].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the terpenoid glycoside of modified Kishore in the cosmetic compositions of Markysyan in order to provide beneficial effects in the cosmetic.
Regarding Claim 18:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore discloses a food compositions and pharmaceuticals [pg. 53]. 
Response to Arguments
The Applicants assert that none of the cited references teach the recited claim limitations.  The Applicants assert that “One of skill in the art reading the cited references would have no reason to produce a water-soluble a-glycosyl derivative of a terpenoid glycoside, then separate a recombinant microorganism from the a-glycosyl derivative of the terpenoid glycoside, and finally selectively hydrolyze the at least one a-glycosyl residue of the a-glycosyl derivative of the terpenoid glycoside to obtain the terpenoid glycoside”.   The Applicants assert that the step of separating the recombinant microorganism in Kishore occurs during a purification step of the final product and not during the terpenoid formation phase as instantly claimed.
The Examiner disagrees.  Kishore discloses steps 1a and 1 c of the invention where the recombinant microorganism is separated.  Markysyan discloses steps 1b and 1d.  The Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the method of Kishore to include the formation of alpha-glycosyl derivative as in Markysyan in order to provide a glycosyl derivative stevioside since it has improved sweetness and taste [0018; 0067; 0076].  
Further, the Examiner disagrees that the step of separation is during a final formation step because Markysyan discloses further treating with enzymes and purification steps after transglucosylation step [0052-0055].  Further Kishore was modified by Markysyan and a further treatment step was justified in providing an improved sweetener and therefore Kishore’s disclosure of separation after fermenting with the recombinant microorganism is not the final product since as modified it is further treated with additional enzymes and then subjected to the purification steps in Markysyan.
Further, the Examiner maintains that there was motivation to combine since Markysyan discloses the method of enzymatically treating steviol glycoside to attain a desired number of residues which results in both improved sweetness and flavor.
For the reasons above the rejections have been maintained.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Sugimoto et al. discloses the formation of alpha-glycosyl derivatives from steviol glycosides [col. 16, lines 50-68; col. 17, lines 1-15; Ex. 13].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793